

Exhibit 10.5




[JAZZ PHARMACEUTICALS LETTERHEAD]
June 10, 2019




Dear Suzanne:
As discussed, this letter confirms the changes to your employment terms with
Jazz Pharmaceuticals, Inc. (the “Company”), effective as of June 3, 2019 (the
“Effective Date”) and ending on September 30, 2019 unless extended by further
agreement.
As you know, you previously moved from a full-time work schedule to a half-time
work schedule, although you remained a salaried exempt employee. Effective as of
the Effective Date, your status was converted from an exempt salaried employee
to a non-exempt hourly part-time employee. Your work hours will be variable and
on an as-needed basis, as determined between you and Jana Gold, although you are
expected to work materially less than half-time. Your work will continue to be
performed off-site.
As a non-exempt employee, your regular hourly rate will be $450, and you will be
paid based on the amount of time actually worked. We do not anticipate that you
will be working overtime, but as a non-exempt employee you will be eligible for
overtime pay if you work more than eight hours in a day or over forty hours in a
week; any overtime must be approved in advance by Jana. Additionally, as a
non-exempt employee, you must timely report your time worked on our timekeeping
system for non-exempt employees.
Because your regular work schedule will be less than 20 hours per week, you will
no longer be eligible for continued health insurance or other insurance benefits
(unless required by law, including worker’s compensation coverage). Under the
terms of the health insurance plans, your health insurance coverage will
continue through the end of June 2019; thereafter, you will be able to elect
continued coverage at your own expense (if you wish) under COBRA laws. You will
separately receive more information about COBRA continuation coverage within the
timing required by law. As of the Effective Date, you also ceased to accrue
vacation time, and you will not be eligible for Company holidays.
We anticipate that your employment relationship with the Company will be
reevaluated around the end of September 2019, in order to determine whether to
continue your employment or if your employment will end due to your resignation
(which was originally planned to be effective as of the day before the Effective
Date). Except as otherwise specifically provided below, your other terms and
conditions of employment will remain in effect, including your at-will
employment status and your continued compliance with any agreements that you
have signed with the Company (such as your Employee Confidential Information and
Inventions Agreement) and applicable policies.




--------------------------------------------------------------------------------



Page 2
Suzanne Sawochka Hooper
June 10, 2019








This letter amends and supersedes in its entirety any and all prior agreements
(whether oral or written) between you and the Company concerning your continuing
employment arrangements on and after the Effective Date; provided, however, that
for clarity, your Employee Confidential Information and Inventions Agreement and
applicable policies will remain in full force and effect.
Please let me know if you have any questions. If this arrangement is agreeable
to you, then please sign and date this letter in the space provided below and
return it at your earliest convenience.
Sincerely,
JAZZ PHARMACEUTICALS, INC.
By:
/s/ Eric Fink
 
Eric Fink
 
Vice President, Human Resources
 
Reviewed and agreed:
 /s/ Suzanne Hooper
Suzanne Sawochka Hooper
 
June 10, 2019
Date






